—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered March 3, 1996, convicting defendant, after a jury trial, of two counts of burglary in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 9 to 18 years, unanimously affirmed.
The showup procedure challenged by defendant was proper, since it took place within close geographic and temporal proximity to the crime and was part of an unbroken chain of events (People v Duuvon, 77 NY2d 541, 545). The fact that two other individuals had already identified defendant did not render the procedure unnecessary, the circumstance that defendant was handcuffed and receiving emergency medical treatment at the time did not render the procedure unduly suggestive, and since there is no evidence that the identification was in any way influenced by word or action of anyone at the scene, the procedure did not create a substantial likelihood of misidentification (id.).
Defendant was not deprived of a fair trial by any of the credibility arguments of the prosecutor during summation, which, when objectionable were promptly cured by curative instructions." To the extent the summation exceeded the bounds of propriety, it does not warrant reversal.
Defendant’s challenges to the court’s marshaling of the identification evidence are unpreserved and we decline to review them in the interest of justice. Were we to review the claims, we would find nothing unfair about the court’s references to testimony. Concur — Sullivan, J. P., Rosenberger, Tom and Wallach, JJ.